1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   DEREK MASTEL, individually and       No. 2:21-cv-00124 WBS KJN
     on behalf of all others
13   similarly situated,

14               Plaintiff,               ORDER RE: DEFENDANTS’ MOTIONS
                                          TO DISMISS
15       v.

16   MINICLIP SA; APPLE INC.,

17               Defendants.

18

19                              ----oo0oo----

20            Plaintiff Derek Mastel brought this putative class

21   action against defendants Miniclip SA (“Miniclip”) and Apple Inc.

22   (“Apple”), claiming that they violated the California Invasion of

23   Privacy Act (“CIPA”), Cal. Penal Code § 631, and California’s

24   Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200,

25   and invaded his privacy under the California Constitution via an

26   app developed by Miniclip for use on Mastel’s iPhone.   (See

27   generally Compl. (Docket No. 1).)    Mastel’s complaint also brings

28   a claim under the Federal Stored Communications Act (“SCA”), 18
                                      1
1    U.S.C. §§ 2701, solely against Miniclip.     (Compl. ¶ 62.)

2    Defendants now move to dismiss plaintiff’s claims in their

3    entirety.     (See Apple’s Mot. to Dismiss (Docket No. 8);

4    Miniclip’s Mot. to Dismiss (Docket No. 21).)

5    I.      Factual Background

6                Miniclip is a developer of videogames that can be

7    played on web browsers or downloaded as mobile applications and

8    played on various electronic devices, including iPhones.        (Compl.

9    ¶¶ 5, 14.)      This case centers around one of Miniclip’s iPhone

10   games known as 8 Ball Pool.     (See Compl. ¶¶ 1-3.)

11               Apple manufactures and sells iPhones.   (Compl. ¶ 10.)

12   All iPhones run on an operating system known as iOS.      (Id.)    One

13   feature of iOS that is relevant to this case is the “Pasteboard,”

14   which is similar to the copy-paste function on a computer.

15   (Compl. ¶ 11.)    Pasteboard allows the user to copy text while

16   using one application and paste it into another application.

17   (Id.)     For instance, as noted in the complaint, a user might

18   “copy an Internet address from a web browser to the Pasteboard

19   and paste the Internet address in a text message.”      (Id.)

20               The Pasteboard itself only saves one set of copied text
21   at a time; as soon as a user copies another set of text, any

22   previously saved text is deleted.      (Compl. ¶ 12.)   However, Apple

23   authorizes mobile applications to view, copy, and save the text

24   stored in the Pasteboard any time the user opens the application.

25   (Compl. ¶¶ 12, 17)     Thus, a mobile application developer may

26   program its application to save and compile a library of text
27   that iPhone users have copied into the Pasteboard while the

28   application is open.     (Compl. ¶¶ 12, 17-18.)
                                        2
1                Mastel downloaded 8 Ball Pool onto his iPhone in 2013.

2    (Compl. ¶ 22.)     Mastel alleges that 8 Ball Pool accessed the

3    Pasteboard on his iPhone each time he opened the application,

4    without his knowledge or consent.      (Compl. ¶¶ 24, 29.)

5    Mastel’s complaint provides a screenshot of 8 Ball Pool’s “device

6    log,” which provides a list of the functions performed by the

7    application with corresponding timestamps in chronological order.

8    (Compl. ¶ 19.)     The device log purportedly shows 8 Ball Pool

9    requesting access to and reading the contents of the Pasteboard.

10   (See id.)

11               Mastel does not specifically allege how many times he

12   opened 8 Ball Pool over the eight-year period it has been on his

13   iPhone, or what information was on the Pasteboard each time he

14   opened it.    (See id.)   Rather, he alleges that, since he

15   downloaded 8 Ball Pool in 2013, he “has copied numerous sets of

16   text” into the Pasteboard, including his name, email, phone

17   number, and address, addresses of friends and relatives, and

18   personal and private messages that have been sent to friends and

19   relatives.    (Compl. ¶ 23.)   Mastel alleges that Miniclip had

20   access to all of the data stored in the 8 Ball Pool application.
21   (Compl. ¶¶ 26-27.)

22   II.   Discussion

23               Federal Rule of Civil Procedure 12(b)(6) allows for

24   dismissal when the plaintiff’s complaint fails to state a claim

25   upon which relief can be granted.      See Fed. R. Civ. P. 12(b)(6).

26   The inquiry before the court is whether, accepting the
27   allegations in the complaint as true and drawing all reasonable

28   inferences in the plaintiff’s favor, the complaint has stated “a
                                        3
1    claim to relief that is plausible on its face.”     Bell Atl. Corp.

2    v. Twombly, 550 U.S. 544, 570 (2007).   “The plausibility standard

3    is not akin to a ‘probability requirement,’ but it asks for more

4    than a sheer possibility that a defendant has acted unlawfully.”

5    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).     “Threadbare

6    recitals of the elements of a cause of action, supported by mere

7    conclusory statements, do not suffice.”    Id.   Although legal

8    conclusions “can provide the framework of a complaint, they must

9    be supported by factual allegations.”     Id. at 679.

10         A.   California Invasion of Privacy Act

11              Mastel’s first claim is that defendants violated

12   § 631(a) of the CIPA, which addresses “wiretapping.”    (See Compl.

13   ¶¶ 39-51); Cal. Penal Code § 631(a).    Section 631(a) imposes

14   liability upon

15              Any person who, by means of any machine,
                instrument, or contrivance, or in any other
16              manner, intentionally taps, or makes any
                unauthorized connection, whether physically,
17              electrically, acoustically, inductively, or
                otherwise, with any telegraph or telephone
18              wire, line, cable, or instrument, including
                the wire, line, cable, or instrument of any
19              internal telephonic communication system, or
                who willfully and without the consent of all
20              parties to the communication, or in any
                unauthorized manner, reads, or attempts to
21              read, or to learn the contents or meaning of
                any message, report, or communication while
22              the same is in transit or passing over any
                wire, line, or cable, or is being sent from,
23              or received at any place within this state;
                or who uses, or attempts to use, in any
24              manner, or for any purpose, or to
                communicate in any way, any information so
25              obtained . . . .
26   Id.
27              The California Supreme Court has explained that this

28   lengthy provision contains three operative clauses covering
                                      4
1    “three distinct and mutually independent patterns of conduct”:

2    (1) “intentional wiretapping,” (2) “willfully attempting to learn

3    the contents or meaning of a communication in transit over a

4    wire,” and (3) “attempting to use or communicate information

5    obtained as a result of engaging in either of the two previous

6    activities.”   Tavernetti v. Superior Court, 22 Cal. 3d 187, 192

7    (Cal. 1978); accord In re Google Inc., No. 13-MD-02430-LHK, 2013

8    WL 5423918, at *15 (N.D. Cal. Sept. 26, 2013).    Section 631(a)

9    further contains a fourth basis for liability, for anyone “who

10   aids, agrees with, employs, or conspires with any person or

11   persons to unlawfully do, or permit, or cause to be done any of

12   the” other three bases for liability.    Cal. Penal Code § 631(a).

13            As an initial matter, Mastel concedes in his opposition

14   that he has only brought his § 631(a) claim against Apple under

15   the fourth clause.    (Pl.’s Opp’n at 3.)   Thus, while Mastel

16   argues that Miniclip may be found liable under any of § 631(a)’s

17   four clauses, Apple may only be liable if the court finds that it

18   “aid[ed], agree[d] with,” or “conspire[d]” with Miniclip to

19   violate § 631(a).

20            1.    Intentional Wiretapping
21            Beginning with § 631(a)s’ first clause, in order to

22   plausibly state a claim, Mastel must allege that Miniclip

23   “intentionally tap[ped], or ma[de] any unauthorized connection .

24   . . with any telegraph or telephone wire, line, cable, or

25   instrument . . . .”   Cal. Penal Code § 631(a).    Miniclip argues

26   that Mastel’s allegations are insufficient because, at most, they
27   show that the 8 Ball Pool App tapped or made an unauthorized

28   connection with the iOS Pasteboard, which is not a “telegraph or
                                       5
1    telephone wire, line, cable, or instrument.”   (Miniclip Mot. to

2    Dismiss at 4-5; FAC ¶¶ 22-25.)

3             Mastel cites to several decisions by federal courts

4    interpreting the CIPA for the proposition that the statute should

5    be read broadly to encompass new technologies that have developed

6    since its enactment.   See Matera v. Google Inc., No. 15-CV-04062-

7    LHK, 2016 WL 8200619, *19 (N.D. Cal. Aug. 12, 2016) (“[T]he

8    California Supreme Court has construed CIPA in accordance with

9    the interpretation that provides the greatest privacy

10   protection.”); In re Google Inc., No. 13-MD-02430-LHK, 2013 WL

11   5423918, *21 (N.D. Cal. Sep. 26, 2013) (noting that the

12   California Supreme Court “regularly reads statutes to apply to

13   new technologies where such a reading would not conflict with the

14   statutory scheme”); Revitch v. New Moosejaw, LLC, No. 18-cv-

15   06827-VC, 2019 WL 5485330 (N.D. Cal. Oct. 23, 2019).

16            While it is true that several federal courts

17   interpreting the CIPA have held that the statute may apply to

18   technologies beyond telephones or telegraphs, those holdings have

19   largely been limited to the statute’s second clause, which

20   prohibits persons from reading, or attempting to read, the
21   “contents or meaning of any message, report, or communication

22   while the same is in transit or passing over any wire, line, or

23   cable” without consent or authorization.   See Matera, 2016 WL

24   8200619, at *18 (finding that § 631(a)’s first prong is “limited

25   to communications passing over ‘telegraph or telephone’ wires,

26   lines, or cables”); In re Google Inc., 2013 WL 5423918, at *20
27   (explaining that the first prong of CIPA is “limited to

28   communications passing over ‘telegraphic or telephone’ wires,
                                      6
1    lines, or cables”); accord In re Google Assistant Priv. Litig.,

2    457 F. Supp. 3d 797, 979, 826 (N.D. Cal. 2020) (“Google

3    Assistant”) (holding that CIPA claim under first clause must be

4    dismissed if allegations do not show that technology at issue

5    “operates using telegraph or telephone wires”).

6                At oral argument, counsel for Mastel cited New Moosejaw

7    for the proposition that § 631(a)’s first prong may apply to

8    technologies beyond telephones or telegraphs.     See New Moosejaw,

9    LLC, 2019 WL 5485330, at **1-2.     In New Moosejaw, however, the

10   court simply assumed that § 631(a) could apply to customer

11   interactions with a website, and instead focused its analysis on

12   whether such interactions constitute a “communication” under the

13   statute.    See id.   Though the court did not specify which clause

14   of § 631(a) it was analyzing, the word “communication” only

15   appears in § 631(a)’s second clause.     See Cal. Penal Code

16   § 631(a).    It is therefore unlikely that New Moosejaw intended to

17   implicitly hold that § 631(a)’s first clause may apply to new

18   technologies like the internet.     See id.   Moreover, in a

19   supplemental response filed two days after the hearing, counsel

20   for Mastel conceded that New Moosejaw does not support his
21   argument that Miniclip may be held liable under § 631(a)’s first

22   clause.     (See Docket No. 37.)   The court will therefore follow

23   the overwhelming weight of authority requiring a plaintiff to

24   plausibly allege that a defendant intentionally tapped or made an

25   unauthorized connection with a “telegraph or telephone wire,

26   line, cable, or instrument” to state a claim under § 631(a)’s
27   first clause.     Cal. Penal Code § 631(a) (emphasis added).

28               Mastel’s complaint plainly does not involve any
                                         7
1    allegations concerning “telephone wires, lines, or cables.”        (See

2    generally Compl.)     Mastel contends, however, that the Pasteboard

3    falls within the text of the statutory prohibition because it may

4    be considered a “telephone instrument.”       (See Pl.’s Opp’n at 4.)

5    Mastel cites dictionary.cambridge.org for the following

6    definition of “instrument”: “a tool or other device used for

7    doing a particular piece of work.”     (Id. (citing INSTRUMENT,

8    https://dictionary.cambridge.org/us/dictionary/English/instrument

9    ).)   Because the Pasteboard is a “tool or device” exclusive to

10   iPhones, Mastel contends, it qualifies as a “telephone

11   instrument.”     (See FAC ¶¶ 10-11.)

12             The court rejects this argument.      Although iPhones

13   contain the word “phone” in their name, and have the capability

14   of performing telephonic functions, they are, in reality, small

15   computers.     iPhones contain a complex operating system which

16   allows the user to download mobile applications that perform

17   functions well beyond and unrelated to those of a telephone.

18   (See Compl. ¶¶ 10-15.)     The Pasteboard, which permits iPhone

19   users to copy and paste text from one application to another, is

20   a feature of the portion of the iPhone that functions as a
21   computer, not the phone.     (Compl. ¶ 11.)   While Pasteboard may

22   enable an iPhone user to paste a phone number into the phone

23   application, labeling it a “telephone instrument” for this reason

24   would be analogous to calling a pen and paper “telephone

25   instruments” because they allow a caller to write down a phone

26   number before dialing.    The court therefore finds that § 631(a)’s
27   first clause does not apply to Miniclip’s conduct as alleged in

28   the complaint.     See Cal. Penal Code § 631(a).
                                        8
1             2.    Willfully Attempting to Learn the Contents of
                    Communications in Transit Over a Wire
2

3             Under § 631(a)’s second clause, Mastel must allege that

4    Miniclip “willfully and without the consent of all parties to the

5    communication, or in any unauthorized manner, read[], or

6    attempt[ed] to read, or to learn the contents or meaning of any

7    message, report, or communication while the same [was] in transit

8    or passing over any wire, line, or cable, or [was] being sent

9    from, or received at any place within [California].”    Id.

10            As discussed above, unlike § 631(a)’s first clause,

11   courts interpreting the second clause have generally held that it

12   is not limited to communications sent via telephone or telegram

13   wire, line, or cable.   See Matera, 2016 WL 8200619, at *18; In re

14   Google Inc., 2013 WL 5423918, at *20; Google Assistant, 457 F.

15   Supp. 3d at 826.   However, these courts have also noted that the

16   second clause only imputes liability when the defendant reads, or

17   attempts to read, a communication that is “in transit or passing

18   over any wire, line, or cable, or is being sent from, or received

19   at any place within” California.”    Id. (emphasis added); see also

20   Mireskandari v. Mail, No. CV 12-02943 MMM (FFMx), 2013 WL

21   12129559, *10 n.44 (C.D. Cal. July 30, 2013) (finding that

22   plaintiff had failed to plausibly allege CIPA claim under second

23   clause because complaint failed “plausibly to plead that NSC

24   intercepted any electronic communication while it was in transit;

25   at most, he alleges the illegal disclosure of data NSC held in

26   storage”).

27            Here, Mastel’s complaint does not contain any

28   allegations that Miniclip intercepted any communications while
                                      9
1    they were “in transit,” as they were “passing over” a line, wire,

2    or cable, or as they were “being sent” or “received.”    Cal. Penal

3    Code § 631(a).     As the complaint alleges, text ends up in the

4    Pasteboard because the user copies it from another application.

5    (See Compl. ¶¶ 10-29.)    The complaint does not allege that the

6    Pasteboard is in any way involved in or necessary to the iPhone’s

7    mechanism for sending or receiving communications such as text

8    messages or emails.    (See id.)   Thus, to the extent that Mastel’s

9    complaint alleges that the 8 Ball Pool application obtained the

10   content of his communications, this content could only have come

11   from previously-sent or previously-received communications that

12   Mastel chose to copy into the Pasteboard.     There are simply no

13   allegations in the complaint that reasonably give rise to the

14   inference that the 8 Ball Pool App ever read or learned the

15   contents of a communication while the communication was in

16   transit, or in the process of being sent or received.     See Iqbal,

17   556 U.S. at 678.

18            Mastel next argues that the CIPA’s second clause may be

19   satisfied because he has adequately alleged that the Pasteboard

20   performs a “transitory electronic storage” function.    Citing two
21   cases interpreting the analogous Federal Wiretap Act, In re

22   Carrier IQ, Inc., 78 F. Supp. 3d 1057, 1081 (N.D. Cal. 2015)

23   (“Carrier IQ”) and United States v. Councilman, 418 F.3d 67, 79

24   (1st Cir. 2005), Mastel contends that some courts have concluded

25   that a defendant “intercepts” a communication when he acquires it

26   from “transitory electronic storage” that is part of the overall
27   message transmission process.

28            While some cases have looked to the Federal Wiretap Act
                                        10
1    for guidance in evaluating claims under the CIPA, see, e.g., In

2    re Facebook, Inc. Internet Tracking Litigation, 956 F.3d 589,

3    606-07 (9th Cir. 2020) (“Facebook Tracking”), the court does not

4    find Mastel’s reliance on those cases to be persuasive in the

5    context of this case.    As Carrier IQ itself notes, the Ninth

6    Circuit has expressly held that, for an electronic communication

7    to be “intercepted,” it must have been “acquired during

8    transmission, not while it is in electronic storage.”      Konop v.

9    Hawaiian Airlines, Inc., 302 F.3d 868, 878 (9th Cir. 2002).

10   Thus, even to the extent the Pasteboard does perform transitory

11   storage functions, the Ninth Circuit’s interpretation of the

12   Federal Wiretap Act only reinforces the court’s conclusion that

13   the crucial question under § 631(a)’s second clause is whether

14   Mastel has plausibly alleged that Miniclip read one of his

15   communications while it was still in transit, i.e., before it

16   reached its intended recipient.     See Mireskandari, 2013 WL

17   12129559, at *10 n.44.   Because the complaint fails to do so, the

18   court finds that his complaint fails to state a claim against

19   Miniclip under § 631(a)’s second clause.

20            Because the court concludes that Mastel has failed to
21   state a claim under either clause 1 or 2, his claim that Miniclip

22   violated § 631(a)’s third clause fails as a matter of law.      See

23   Google Assistant, 457 F. Supp. 3d at 827 (“Plaintiffs must

24   establish that the information at issue . . . was obtained

25   through a violation of the first or second clauses.      Because

26   plaintiffs have not done so, they also have failed to plead a
27   violation of the third clause.”).      Likewise, because Mastel has

28   failed to establish an underlying violation, Mastel cannot
                                       11
1    maintain a claim against Apple under the fourth clause because

2    none of the alleged conduct that Apple allegedly “agreed to” or

3    “aided” violated § 631(a).   See Cal. Penal Code § 631(a).

4             Accordingly, the court will dismiss plaintiff’s first

5    claim against defendants for violations of the CIPA § 631(a).

6        B.   Right to Privacy under the California Constitution

7             Mastel next claims that defendants’ behavior violated

8    his right to privacy under the California Constitution.    To state

9    a claim under the California constitutional right to privacy, a

10   plaintiff “must show that (1) [he] possess[es] a legally

11   protected privacy interest, (2) [he] maintain[s] a reasonable

12   expectation of privacy, and (3) the intrusion is ‘so serious . .

13   . as to constitute an egregious breach of the social norms’ such

14   that the breach is ‘highly offensive.’”   In re Facebook, Inc.

15   Internet Tracking Litigation, 956 F.3d 589, 601 (9th Cir. 2020)

16   (“Facebook Tracking”) (quoting Hernandez v. Hillsides, Inc., 47

17   Cal. 4th 272, 286 (Cal. 2009)).

18            1.    Standing

19            Miniclip first argues that Mastel lacks standing to

20   pursue his claim for violation of his right to privacy under the
21   California Constitution.   (Miniclip Mot. to Dismiss at 10.)

22   “Where standing is raised in connection with a motion to dismiss,

23   the court is to ‘accept as true all material allegations of the

24   complaint, and . . . construe the complaint in favor of the

25   complaining party.’”   Facebook Tracking, 956 F.3d at 601 (quoting

26   Levine v. Vilsack, 587 F.3d 986, 991 (9th Cir. 2009)).
27            To establish standing, a “[p]laintiff must have (1)

28   suffered an injury in fact, (2) that is fairly traceable to the
                                       12
1    challenged conduct of the defendant, and (3) that is likely to be

2    redressed by a favorable judicial decision.”     Spokeo v. Robins,

3    578 U.S. 330, 336 (2016).     To establish an injury in fact, a

4    plaintiff must show that he or she suffered “an invasion of a

5    legally protected interest” that is “concrete and

6    particularized.”   Id. at 337 (quoting Lujan v. Defs. of Wildlife,

7    504 U.S. 555, 560 (1992)).    A concrete injury is one that is

8    “real and not abstract.”     Id.

9             In a recent decision, TransUnion LLC v. Ramirez, 594

10   U.S. --, -- S. Ct. --, 2021 WL 2599472 (Jun. 25, 2021), the

11   Supreme Court provided additional guidance to lower courts tasked

12   with assessing whether a plaintiff’s alleged harm is adequately

13   “concrete” so as to confer Article III standing.     See TransUnion,

14   2021 WL 2599472, at *7.    The Court explained that, while certain

15   harms, such as physical and monetary harms, “readily qualify as

16   concrete injuries under Article III,” other intangible injuries,

17   such as “reputational harms, disclosure of private information,

18   and intrusion into seclusion,” may nevertheless qualify as

19   “concrete” as well, even though they are harder to discern.       Id.

20   (citing Spokeo, 578 U.S. at 340-41).
21            The Court noted that the chief examples of such

22   intangible injuries that are nevertheless “concrete” are those

23   “with a close relationship to harms traditionally recognized as

24   providing a basis for lawsuits in American courts.”     Id.   It also

25   explained that, though the view of Congress may be instructive in

26   the sense that it may “elevate to the status of legally
27   cognizable injuries concrete, de facto injuries that were

28   previously inadequate in law,” Congress may not “simply enact an
                                        13
1    injury into existence, using its lawmaking power to transform

2    something that is not necessarily harmful into something that

3    is.”   Id. (citing Spokeo, 578 U.S. at 341).

4              Applying these principles to the case before it, the

5    Court held that certain members of the putative class had failed

6    to allege that TransUnion had caused them a “concrete” injury

7    when it failed to use reasonable procedures to ensure the

8    accuracy of their credit files.    Id. at *14.    Though Congress had

9    enacted a statute authorizing the plaintiffs to sue when a credit

10   reporting agency negligently created inaccurate credit files, and

11   TransUnion had concededly violated the terms of that statute, the

12   Court held that the plaintiffs had not alleged a concrete injury

13   because TransUnion had not disseminated the inaccurate credit

14   files to any third parties.   See id. at **11-14.

15             Miniclip argues that Mastel has similarly failed to

16   adequately allege an injury in fact because he offers only a

17   “conclusory assertion of a privacy violation.”      (Miniclip Mot. to

18   Dismiss at 10.)   Miniclip contends that, without some allegation

19   that it shared or otherwise published Mastel’s private

20   information, such that it became known to a third party, Mastel
21   has not adequately alleged a “concrete” harm that resulted from

22   Miniclip’s alleged invasion of his privacy.      (Miniclip Reply at

23   6-7 (Docket No. 30) (citing TransUnion, 2021 WL 2599472, at *3.)

24             The court finds TransUnion to be distinguishable from

25   this case, however, because TransUnion involved a fundamentally

26   different type of alleged injury than the one here.      TransUnion
27   concerned a violation of a statute which the Supreme Court

28   analogized to the common law tort of defamation.      See TransUnion,
                                       14
1    2021 WL 2599472, at *10.   The Court held that the plaintiffs had

2    not alleged a “concrete” harm because “publication is ‘essential

3    to liability’ in a suit for defamation.”   Id. at *11 (quoting

4    Restatement of Torts § 577, Comment a, at 192).

5               By contrast, the closest historical analogue to

6    plaintiff’s invasion of privacy claim under the California

7    Constitution is not defamation, but other “invasion of privacy”

8    torts such as intrusion upon seclusion.    Facebook Tracking, 956

9    F.3d at 598 (“[V]iolations of the right to privacy have long been

10   actionable at common law.”).   The Ninth Circuit has expressly

11   noted that, because the right to privacy “encompasses the

12   individual’s control of information concerning his or her

13   person,” allegations that a company has violated a plaintiff’s

14   right to privacy under the California Constitution by collecting

15   personal information without the plaintiff’s consent involve a

16   sufficiently “concrete” injury, even if there are no additional

17   allegations of publication, because the invasion itself causes

18   harm to the plaintiff’s interest in controlling the information.

19   Id.; see also Eichenberger v. ESPN, Inc., 876 F.3d 979, 983 (9th

20   Cir. 2017) (““privacy torts do not always require additional
21   consequences to be actionable . . . [in] the tort of intrusion

22   upon seclusion . . . the ‘intrusion itself’ makes the defendant

23   liable” (citing Restatement (Second) of Torts § 652B cmt. b. (Am.

24   Law Inst. 1977))).

25              Though Facebook Tracking and Eichenberger were decided

26   before TransUnion, they are not overruled by TransUnion.
27   TransUnion involved a claim akin to defamation, not invasion of

28   privacy.   The court therefore finds Facebook Tracking and
                                     15
1    Eichenberger to be more on point, and rejects Miniclip’ argument

2    that plaintiff must necessarily allege that it shared or

3    otherwise disseminated his private information in order to

4    satisfy Article III’s standing requirement.

5              2.    Egregious Breach of Social Norms

6              Next, both Apple and Miniclip argue that, even if

7    Mastel has standing to pursue an invasion of privacy claim

8    against them under the California Constitution, any alleged

9    intrusion by Miniclip into the iPhone’s Pasteboard fails to

10   satisfy the third element of an invasion of privacy claim because

11   it does not rise to the level of an “egregious breach of social

12   norms” that is “highly offensive.”    Facebook Tracking, 956 F.3d

13   at 601.

14             As an initial matter, the court recognizes that

15   questions of whether conduct is “egregious,” “offensive,” or

16   violates “social norms” tend by their very nature to be

17   subjective determinations about which reasonable jurists may

18   differ.   As such, these questions are typically more

19   appropriately resolved by a jury.    Social norms, as reflections

20   of contemporary community values, necessarily change over time.
21   What was “egregious” or “offensive” at one time and place may be

22   completely unobjectionable, or even laudable, in another.

23             “That the jury provides a better link to community

24   values than does a single judge is supported not only by our

25   cases, but also by common sense.”    Spaziano v. Florida, 468 U.S.

26   447, 486 (1984) (Stevens, J., concurring).    “Juries--comprised as
27   they are of a fair cross section of the community--are more

28   representative institutions of the community as a whole, and
                                     16
1    inevitably make decisions based on community values more

2    reliably, than can that segment of the community that is selected

3    for service on the bench.”     Id.    Indeed, as Justice Gorsuch

4    recently observed, judges are “hardly the representative group

5    you’d expect (or want) to be making empirical judgments” as to

6    what values society at large holds.       Carpenter v. United States,

7    138 S. Ct. 2206, 2265 (2018) (Gorsuch, J., dissenting).

8    “Politically insulated judges come armed with only the attorneys'

9    briefs, a few law clerks, and their own idiosyncratic experiences

10   . . . [u]nsurprisingly, too, judicial judgments often fail to

11   reflect public views.”   Id.

12            For those reasons, if the court were left to rely only

13   upon its own subjective opinion, without any objective criteria

14   from the statutes or caselaw defining what constitutes

15   “egregious,” or “highly offensive” conduct in breach of “social

16   norms”, it would be hesitant to make such determination at the

17   motion to dismiss stage.     See In re Facebook, Inc., Consumer

18   Privacy User Profile Litigation, No. 18-MD-02843-VC, 2019 WL

19   4261048, at *17.

20            However, in the context of claims under the California
21   Constitution for invasion of privacy, the California courts have

22   provided some clear and objective guidance as to the trial

23   courts’ role in applying those terms at the pleading stage.        In

24   Loder v. City of Glendale, 14 Cal. 4th 846, 893 (Cal. 1997), the

25   California Supreme Court instructed that courts have a role to

26   play in “weed[ing] out claims that involve so insignificant or de
27   minimus an intrusion on a constitutionally protected privacy

28   interest as not even to require an explanation or justification
                                          17
1    by the defendant.”   “No community could function if every

2    intrusion into the realm of private action, no matter how slight

3    or trivial, gave rise to a cause of action for invasion of

4    privacy.”   Hill v. Nat’l Collegiate Athletic Ass’n, 7 Cal. 4th 1,

5    37 (Cal. 1994).   Accordingly, if the “undisputed material facts

6    show . . . an insubstantial impact on privacy interests, the

7    question of invasion may be adjudicated as a matter of law.”     Id.

8    at 40.

9                Miniclip cites to no less than twelve cases in which

10   courts have dismissed an invasion of privacy claim under the

11   California Constitution at the pleading stage.   (See Miniclip

12   Mot. to Dismiss at 10-12.)    While no hard-and-fast rule has been

13   set out for determining when an alleged invasion of privacy is

14   “sufficiently serious in [its] nature, scope, and actual or

15   potential impact to constitute an egregious breach of the social

16   norms underlying the privacy right,” Hill, 7 Cal. 4th at 37, one

17   important factor that courts often rely on is whether the

18   plaintiff alleges that the defendant used the private or

19   confidential information obtained for some improper purpose.

20               In Gonzales v. Uber Technologies, Inc., for instance,
21   the court held that the plaintiff had failed to state a claim

22   under the California Constitution against Uber because, while he

23   had alleged that Uber obtained his name and home address, “there

24   [were] no allegation[s] as to what Uber did, if anything, with

25   this information.”   305 F. Supp. 3d 1078, 1092 (N.D. Cal. 2018).

26   “Without more allegations as to what, if anything, Uber did with
27   this information, plaintiff has not plausibly alleged a serious

28   invasion of privacy.”    Id. at 1093.
                                      18
1              Similarly, in White v. Social Security Administration,

2    applying California law, a federal district court held that

3    plaintiff’s invasion of privacy claim failed because, while the

4    plaintiff had alleged that the defendant had “made unauthorized

5    photocopies of identity documents, without any allegation that he

6    sold, distributed, or otherwise improperly used the information,”

7    the plaintiff had failed to adequately allege a sufficiently

8    serious invasion of privacy.    111 F. Supp. 3d 1041, 1053 (N.D.

9    Cal. 2015).     Even in Folgelstrom v. Lamps Plus, Inc., where the

10   plaintiff had alleged that the defendant had obtained his name

11   and zip code through misrepresentation and then used this

12   information to obtain his address so that it could send him

13   mailed advertisements, the court dismissed the plaintiff’s claim

14   because the alleged use was “not an egregious breach of social

15   norms, but routine commercial behavior.”     195 Cal. App. 4th 986,

16   992 (2d Dist. 2011) (“[W]e have found no case which imposes

17   liability based on the defendant obtaining unwanted access to the

18   plaintiff's private information which did not also allege that

19   the use of plaintiff's information was highly offensive.”).

20             In this case, Mastel has not alleged that Miniclip or
21   Apple used his information for any purpose at all, much less a

22   purpose that could plausibly constitute an egregious breach of

23   social norms.    Though Mastel alleges that Miniclip has access to

24   all of the data collected in the 8 Ball Pool application,

25   including the information collected from his Pasteboard, he does

26   not allege that Miniclip “sold, distributed, or otherwise
27   improperly used the information.”      See White, 111 F. Supp. 3d at

28   1053.   Nor has he even alleged that defendants intended to use
                                       19
1    his information for any purpose.      Mastel’s counsel also admitted

2    at oral argument that the complaint does not even allege that

3    Miniclip compiled or otherwise collected information from 8 Ball

4    Pool to form any sort of data library that would correspond with

5    individual users.

6             Another factor that some courts have relied on is the

7    “pervasiveness” of the alleged invasion.     In Facebook Tracking,

8    the Ninth Circuit held that the plaintiffs had adequately pled a

9    claim for invasion of privacy where they had alleged that

10   Facebook used internet browser plug-ins to track which websites

11   they visited, even after they had logged out of Facebook.     956

12   F.3d 589, 596 (9th Cir. 2020).     Not only did Facebook Tracking

13   involve allegations that Facebook compiled this information into

14   personal user profiles and sold those profiles to advertisers to

15   generate revenue, the Ninth Circuit specifically distinguished

16   the case from other invasion of privacy claims which had been

17   dismissed at the pleading stage because the Facebook Tracking

18   plaintiffs had alleged that Facebook’s invasion of privacy

19   continued even after they had ceased using the application.        Id.

20   at 606 n.8 (citing cases).
21            Much like the cases the Ninth Circuit sought to

22   distinguish, Mastel does not allege that 8 Ball Pool continued to

23   view or copy the contents of his Pasteboard after he had closed

24   the application.    (See Compl. ¶¶ 22-25.)   This case therefore

25   does not present the sort of “pervasive” invasion of privacy that

26   led the court in Facebook Tracking to conclude that the
27   plaintiffs had adequately stated a California constitutional

28   claim for invasion of privacy.     See Facebook Tracking, 956 F.3d
                                      20
1    at 606 n.8.

2                Finally, some courts have held that the information

3    obtained by the defendant may itself be so sensitive or private

4    that the alleged intrusion alone suffices to state a claim.

5    However, these cases almost always involve information which is

6    clearly more private or sensitive that that at issue in this

7    case.     See Hill, 7 Cal. 4th at 40-41 (holding that plaintiffs had

8    stated a claim for invasion of privacy against NCAA based on

9    requirement that athletes provide urine samples under closely

10   monitored conditions, thus implicating “a human bodily function

11   that by law and social custom is generally performed in private

12   and without observers”); Goodman v. HTC America, Inc., 2012 WL

13   2412070, *15 (W.D. Wash. 2012) (holding collection of continuous

14   geolocation data sufficient under California Constitution because

15   such data may reveal private information such as “trips to the

16   psychiatrist, the plastic surgeon, the abortion clinic, the AIDS

17   treatment center, the strip club, the criminal defense attorney,

18   the by-the-hour motel, union meeting, mosque, synagogue or

19   church, the gay bar and on and on” (quoting United States v.

20   Jones, 565 U.S. 400, 415 (2012) (Sotomayor, J., concurring)).
21   Even “highly personal information, including social security

22   numbers, does not ‘approach [the] standard’ of actionable conduct

23   under the California Constitution and thus does not constitute a

24   violation of” a plaintiff’s right to privacy.    In re iPhone

25   Application Litig., 844 F. Supp. 2d 1040, 1063 (N.D. Cal. 2012)

26   (citing Ruiz v. Gap, Inc., 540 F. Supp. 2d 1121, 1128 (N.D. Cal.
27   2008)).

28               The allegations in Mastel’s complaint do not approach
                                       21
1    this standard.   Mastel offers only the broad allegation that the

2    8 Ball Pool application read text that had been copied onto his

3    Pasteboard, which may have included his contact information,

4    addresses for his friends and relatives, or text from messages

5    that he had sent to friends and relatives, depending on what was

6    in his Pasteboard at the time whenever he opened the application

7    over an eight year timespan.      (Compl.¶¶ 22-23.)   He does not

8    specify what the content of any of those messages were, what

9    contact information 8 Ball Pool had access to, which friends or

10   relatives’ contact information was obtained, or even point to

11   specific communications that he copied from.      (See id.)   He

12   provides no indication of the sensitivity of the communications

13   at issue other than a conclusory assertion that they were

14   “personal and private.”   (Id.)     Accordingly, even based on the

15   undisputed allegations presented in the complaint, the court has

16   no basis to conclude that any of the information Miniclip

17   allegedly obtained even rises to the level of sensitivity of a

18   social security number, which itself has been held to be

19   inadequate under the California Constitution without some

20   additional unauthorized use or harm.      See Ruiz, 540 F. Supp. 2d
21   at 1128.

22              Mastel points to one case, Opperman v. Path, Inc., in

23   which a federal district court held that iPhone users’ personal

24   contact lists could be considered “highly offensive” such that

25   the plaintiff could state a claim for invasion of privacy based

26   solely on allegations that phone applications had accessed the
27   information without permission.      See 87 F. Supp. 1018, 1062 (N.D.

28   Cal. 2014).   The court finds Opperman to be distinguishable from
                                        22
1    this case, however.   Not only did Opperman involve a claim for

2    intrusion upon seclusion under California common law, rather than

3    a claim under the California Constitution, but the alleged

4    privacy violations at issue were so widespread and pervasive that

5    the Federal Trade Commission and Congress had already “closely

6    scrutinized the practices at issue . . . because of concerns that

7    the practices were inappropriate.”    See Opperman v. Path, Inc.,

8    87 F. Supp. 1018, 1062 (N.D. Cal. 2014).

9             Notwithstanding the authority cited by Mastel, the

10   weight of the case law indicates that his allegations simply do

11   not approach the sort of “egregious” or “highly offensive”

12   conduct which courts have typically permitted to proceed beyond

13   the motion to dismiss stage.   See In re iPhone, 844 F. Supp. 2d

14   at 1063; Hill, 7 Cal. 4th at 40-41.    The court therefore

15   concludes that Mastel has failed to state a claim against

16   Miniclip for invasion of privacy under the California

17   Constitution.   Id.   Furthermore, because Mastel seeks to hold

18   Apple responsible based solely on allegations that it knowingly

19   enabled Miniclip’s conduct, the court concludes that Mastel has

20   also failed to state a claim for invasion of privacy under the
21   California Constitution against Apple.

22            The court will therefore dismiss Mastel’s second claim

23   for invasion of privacy under the California Constitution.

24       C.   Stored Communications Act

25            Next, Mastel claims that Miniclip’s conduct violated

26   the SCA, which provides a cause of action against a person who
27   “intentionally accesse[d] without authorization a facility

28   through which an electronic communication service is provided” or
                                      23
1    “who intentionally exceed[ed] an authorization to access that

2    facility; and thereby obtain[ed], alter[ed], or prevent[ed]

3    authorized access to a wire or electronic communication while it

4    [wa]s in electronic storage in such system.”   18 U.S.C.

5    § 2701(a).   In other words, to state a claim against Miniclip

6    under 18 U.S.C. § 2701(a), Mastel must show that Miniclip “(1)

7    gained unauthorized access to a ‘facility’ where it (2) accessed

8    an electronic communication in ‘electronic storage.’”      Calhoun v.

9    Google LLC, -- F. Supp. 3d --, No. 20-CV-05146-LHK, 2021 WL

10   1056532, *13 (N.D. Cal. Mar. 17, 2021) (quoting Facebook

11   Tracking, 956 F.3d at 608).

12            It is questionable whether Mastel’s iPhone even

13   qualifies as a “facility” under the SCA.   See Hildermann v. Enea

14   TekSci, Inc., 551 F. Supp. 2d 1183, 1204 (S.D. Cal. 2008)

15   (noting, without deciding the issue, that it is questionable

16   whether a laptop computer qualifies as a “facility”).   Setting

17   this issue aside, however, Mastel’s claim fails because text

18   contained in the Pasteboard is not in “electronic storage” for

19   purposes of the SCA.   See id.   The SCA defines “electronic

20   storage” as “(A) any temporary, intermediate storage of a wire or
21   electronic communication incidental to the electronic

22   transmission thereof; and (B) any storage of such communication

23   by an electronic communication service for purposes of backup

24   protection of such communication.”    18 U.S.C. § 2510(17).

25            Courts interpreting subsection (A) have held that,

26   because this subsection only applies to messages in “temporary,
27   intermediate storage,” its coverage is limited to messages that

28   are in transit but which have not yet been delivered to their
                                      24
1    intended recipient.     See Theofel v. Farey-Jones, 359 F.3d 1066,

2    1075 (citing In re Doubleclick, Inc. Privacy Litig., 154 F. Supp.

3    2d 497 (S.D.N.Y. 2001)).     For instance, subsection (A) may apply

4    to email messages stored on an internet service provider’s server

5    pending delivery to the recipient.      See Doubleclick, 154 F. Supp.

6    2d at 511-12.     But once the email reaches its intended recipient

7    and is stored on the recipient’s laptop, access does not violate

8    the SCA because it is no longer in “temporary, intermediate

9    storage.”   See Hilderman, 551 F. Supp. 2d at 1205.

10               Plaintiff’s own complaint indicates that the Pasteboard

11   does not provide “temporary, intermediate storage” of a

12   communication “incidental to the electronic transmission

13   thereof.”   Id.     Pasteboard is merely a tool that allows iPhone

14   users to copy and paste text from one application to another.

15   (Compl. ¶ 11.)     As discussed above, while text placed in the

16   Pasteboard may have originated from a previously-sent or

17   previously-received communication (i.e., a text message or

18   email), there is no allegation in Mastel’s complaint that

19   Miniclip was somehow able to access the contents of any of

20   Mastel’s communications as they were in transit or prior to their
21   delivery to an intended recipient.      (See Compl. ¶¶ 10-29.)

22   Mastel’s allegations thus does not satisfy subsection (A) of the

23   SCA’s definition of “electronic storage.”      See Hilderman, 551 F.

24   Supp. 2d at 1205.

25               Nor does accessing text in the Pasteboard fall under

26   subsection (B).     Subsection (B) covers storage of communications
27   “by an electronic communication service for purposes of backup

28   protection” of the communication.      18 U.S.C. § 2510(17).   Even
                                       25
1    assuming Apple qualifies as an “electronic communications

2    service,” storage of text in the Pasteboard is plainly not for

3    “purposes of backup protection” of any communication.    As Mastel

4    himself alleges, text is only stored in the Pasteboard

5    temporarily--as soon as the user copies a new piece of text, the

6    text previously held in the Pasteboard is deleted.    (Compl.

7    ¶ 12.)

8             The court therefore finds that Mastel has failed to

9    allege a plausible violation of the SCA.   Accordingly, the court

10   will dismiss Mastel’s third claim against Miniclip for violation

11   of the SCA.

12       D.   California Unfair Competition Law

13            Finally, Mastel claims that Miniclip and Apple’s

14   conduct violated the California UCL, which prohibits “any

15   unlawful, unfair, or fraudulent business act or practice . . . .”

16   Clark v. Countrywide Home Loans, Inc., 732 F. Supp. 2d 1038, 1049

17   (E.D. Cal. 2010) (Wanger, J.) (quoting Hall v. Time, Inc., 158

18   Cal. App. 4th 847, 849 (4th Dist. 2008)); see also Cal. Bus. &

19   Prof. Code § 17200, et seq.   In order to bring a UCL claim, a

20   plaintiff must have UCL standing, which is distinct from Article
21   III standing.   See Ehret v. Uber Tech., Inc., 68 F. Supp. 3d

22   1121, 1132 (N.D. Cal. Sept. 17, 2014) (“[A] federal plaintiff's

23   [Article III] ‘injury in fact’ may be intangible and need not

24   involve lost money or property . . . a UCL plaintiff's ‘injury in

25   fact’ [must] specifically involve lost money or property.”)     To

26   establish standing under the UCL, a plaintiff “must establish
27   that [he] (1) suffered an injury in fact and (2) lost money or

28   property as a result of the unfair competition.”     Birdsong v.
                                     26
1    Apple, Inc., 590 F.3d 955, 959 (9th Cir. 2009) (citing Cal. Bus.

2    & Prof. Code § 17204)).

3              Mastel has failed to satisfy the UCL’s standing

4    requirement because he has not alleged any economic injury as a

5    result of defendants’ conduct.   In his opposition to Apple’s

6    motion to dismiss, Mastel argues that because he alleges that

7    defendants surreptitiously obtained his personal information, he

8    has “suffered a loss in the value of his personal information.”

9    (Pl.’s Opp’n to Apple’s Mot. to Dismiss at 12 (Docket No. 22).)

10   However, Mastel’s complaint never mentions or describes the

11   economic value of his personal information.   (See generally

12   Compl.)   Numerous courts have held that disclosure of personal

13   information alone does not constitute economic or property loss

14   sufficient to establish UCL standing, unless the plaintiff

15   provides specific allegations regarding the value of the

16   information.   See, e.g., In re Yahoo! Inc. Customer Data Sec.

17   Breach Litig., No. 16-MD-02752-LHK, 2017 WL 3727318, *22 (N.D.

18   Cal. Aug. 30, 2017) (rejecting UCL standing to victims of data

19   breach who had failed to allege specific benefit-of-the-bargain

20   losses or out-of-pocket expenses); In re Facebook Privacy Litig.,
21   791 F. Supp. 2d 705, 714 (N.D. Cal. 2011), aff’d 572 F. App’x 494

22   (9th Cir. 2014) (“A plaintiff’s ‘personal information does not

23   constitute property under the UCL.”); Archer v. United Rentals,

24   Inc., 195 Cal. App. 4th 807, 816 (2d Dist. 2011) (dismissing UCL

25   invasion of privacy claim because “plaintiffs have failed to

26   demonstrate how . . . unlawful collection and recordation of
27   personal information . . . translates into a loss of money or

28   property”).
                                      27
1             All of the cases cited by Mastel are distinguishable

2    because they either relied on allegations of lost cash payments

3    or specific allegations as to the value of the personal

4    information at issue.   See In re Yahoo!, 2017 WL 3727318, at

5    **21-22; In re Anthem Inc. Data Breach Litig., No. 15-MD-02617-

6    LHK, 2016 WL 3029783, *30 (N.D. Cal. May 27, 2016); Calhoun v.

7    Google LLC, --F. Supp. 3d--, No. 20-CV-05146-LHK, 2021 WL

8    1056532, **1-2 (N.D. Cal. Mar. 17, 2021).   In Calhoun, for

9    instance, the plaintiffs devoted 50 paragraphs of their complaint

10   to detailing the economic value of their information, how that

11   value had been lost as a result of Google’s conduct, and how

12   Google profited by selling their data in a robust marketplace.

13   See Calhoun, Case No. 20-cv-05146, Compl. (Docket No. 1) ¶ 413

14   (“the unauthorized disclosure and taking of their personal

15   information which has value as demonstrated by its use and sale

16   by Google. Plaintiffs have suffered harm in the form of

17   diminution of the value of their private and personally

18   identifiable data and content”), ¶¶ 209-58 (describing the

19   “robust market” for the data Google allegedly collected and

20   monetized).
21            Moreover, Calhoun relied on cases that address Article

22   III standing, which, unlike UCL standing, does not necessarily

23   require plaintiffs to show economic harm.   See Plaid, 2021 WL

24   1721177, at *14 n.8 (“This court disagrees with Calhoun.     It

25   rests on four cases that address Article III standing, which is

26   different from UCL standing.”).    In fact, in one of these cases,
27   while the Ninth Circuit held (in an unpublished memorandum

28   opinion) that the alleged dissemination of the plaintiffs’
                                       28
1    personal information and loss of “the sales value of that

2    information” sufficed to confer Article III standing, the court

3    expressly held that these allegations did not confer UCL standing

4    because the plaintiffs had “failed to allege that they ‘lost

5    money or property.’”     See In re Facebook Privacy Litig., 572 F.

6    App’x 494 (9th Cir. 2014).    Because Mastel has failed to present

7    any allegations concerning the economic value of the personal

8    information allegedly obtained by defendants, the court will

9    dismiss Mastel’s fourth claim against defendants for violations

10   of the UCL.

11             IT IS THEREFORE ORDERED that defendants’ motions to

12   dismiss (Docket Nos. 8, 21) be, and the same hereby are, GRANTED.

13   Dated:   July 14, 2021

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       29
